DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to before a drawing, making a preview presentation of a contour of a desired drawing by selectively projecting a beam of visible light to a site where the contour of the desired drawing is to be drawn, using a visible-light source of a processor, classified in G05B2219/31048.
II. Claim 6, drawn to a CAM system that generates: a processing path data usable to draw a desired drawing by processing a surface of a workpiece; and a contour path data usable to make a preview presentation of a result of a processing based on the processing path data by selectively projecting a beam of visible light to a site where a contour of the desired drawing is to be drawn, classified in G05B2219/35012.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as
a contour path data usable to make a preview presentation of a result of a processing based on the processing path data, after drawing a desired drawing by processing a .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification; 
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Deschere on 1/28/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Applicants Admitted Prior Art, JP 2017029992, supplied by applicant.
5. A processing method comprising:

1. A non-transitory computer-readable medium including a preview presentation program that is executable to control a visible-light source of a processor to cause the visible-light source to make a preview presentation of a contour of a desired drawing by selectively projecting a beam of visible light to a site where the contour of the desired drawing is to be drawn, before controlling the processor to cause the processor to perform a drawing processing to draw the desired drawing on a surface of a workpiece (see paragraphs 3-5 of the instant disclosure, “Processors that process the surface of workpieces to draw drawings have been known. In such processors, a technique that involves previously presenting, on the surface, how it is going to be processed before actual processing (hereinafter, preview presentation) has also been known. Preview presentations are useful because the shape of a drawing to be processed on the 
2. The non-transitory computer-readable medium according to claim 1, wherein the desired drawing includes the contour and an inside surrounded by the contour (see paragraphs 3-5 of the instant disclosure, “above-mentioned full-line presentations, however, have a problem that a longer processing path requires a longer period of time for its preview presentation. In particular, it takes a long period of time to make a preview presentation when the processing path includes a path along the contour of the drawing and one or more paths for filling the drawing inside the contour.”).
3. The non-transitory computer-readable medium according to claim 1, wherein an operation speed of the visible-light source is capable of being regulated (paragraph 81, “preview data received from the PC 7 will be described. The detailed data in the preview data has the same content as the detailed data of the processing data DW, the processing content drawn on the surface of the workpiece W by the marking processing using the pulse laser L, and the marking processing in accordance with the processing content It includes control parameters such as the processing order and the scanning speed of the pulse laser L”; paragraph 86, “ The processing contents of the first preview display process (S15) will be described in detail. The CPU 61 outputs a control signal based on the detailed data to be previewed to the visible light laser driver 58, thereby guiding it. The on / off control of the visible semiconductor laser 28 constituting the light unit 16 is performed, and the emission timing and the amount of light of the visible laser 
4. The non-transitory computer-readable medium according to claim 1, wherein an operation of the visible-light source is capable of being paused, proceeded, or ended (paragraph 83, “ the CPU 61 ends the preview display processing program as it is”; paragraph 85, “After completing the first preview display process (S15), the CPU 61 ends the preview display process program”; paragraph 88, “After completing the second preview display process (S16), the CPU 61 ends the preview display process program.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896